Citation Nr: 9927265	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for eyesight disorder 
due to flashburns.

2.  Entitlement to service connection for right ankle 
disability.



REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from July 1991 to July 1992 
with four prior active years of service as indicated on Form 
DD 214.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Denver, Colorado.

In addition to the issues stated on the title page, the 
veteran filed a claim for service connection aching joints 
and loss of fine motor skills, claimed as undiagnosed 
illness.  The veteran was given a statement of the case with 
regard to these issues but did not file a substantive appeal.  
Accordingly, these issues are not before the Board for 
appellate consideration.  In addition, the Board notes that 
in December 1997, the veteran withdrew his prior request for 
a hearing before a Member of the Board.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
to demonstrate current eye disability coincident with 
service.

2.  Medical evidence of a nexus between current right ankle 
disability and the veteran's period of service has not been 
submitted.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for eye disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for right ankle disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records for the veteran's period of service 
from 1963 to 1967 and from 1987 to 1990 are silent for any 
pertinent complaints or findings.  

An emergency record dated in November 1991 indicates that the 
veteran experienced burns by an electrical flash that caused 
pain and redness in his eyes.  In a follow-up record, the 
examiner noted the veteran's complaints of blurred vision and 
mild burning that the grounds were visible and the eye was 
improving.  
A sick slip dated in April 1992 indicates soreness in the 
right lower leg above the anklebone.  A medical record dated 
in April 1992 reveals that the veteran injured his ankle 
while running.  An examination disclosed full range of 
motion, strength, and gross sensation intact.  The assessment 
was muscle strain.  

In a June 1992 record, the veteran complained of numbness in 
the right second toe with no indication of prior injury or 
trauma.  The veteran also complained of eye pain.  The 
examiner assessed tinea pedis and transitory palsy of the 
second digit.  Also, the examiner noted eye pain of 
questionable origin.  An ophthalmologist's report dated in 
June 1992 indicated a provisional diagnosis of retro bulbar 
eye pain.  A July 1992 Optometry Clinic report is of record 
with no pertinent findings.  A July 1992 report from the 
veteran's medical history includes a notation of a sprained 
ankle nine months earlier, still symptomatic.  A report dated 
in July 1992 for physical therapy reveals a stable ankle, 
full range of motion, and brownish discoloration.  The 
veteran reported no actual trauma; rather, the ankle swelled 
and turned blue in color.

An August 1993 VA examination is of record that discloses the 
veteran's history of a right ankle injury in service.  The 
veteran reported that he did not have an x-ray study 
conducted at the time of the injury or any specific 
treatment.  On examination of the eyes, the examiner noted 
that the pupils were equal, round, and reactive to light and 
accommodation; funduscopic examination was normal.  As to the 
joints, the examiner report full range of motion and all 
findings were within the normal range.  The impression 
rendered was right ankle traumatic sprain, healed with 
residuals of discomfort.  As to the eyes, the impression was 
dry eyes and resolved flashburns.

In October 1994, the veteran underwent an examination at the 
Army Medical Center that included a nerve conduction and 
electromyograph needle study.  The veteran complained of 
swelling in the right calf and ankle with color changes with 
running.  The report reveals that in x-ray views of the 
bilateral feet, there is evidence of old fractures through 
the second to fifth metatarsals, as well as degenerative 
changes in the metatarsotarsal joints of the bilateral great 
toes.  Two views of the bilateral ankles revealed no joint 
disease or soft tissue abnormality.  

As part of the veteran's October 1994 Persian Gulf 
Evaluation, he reported that the pain in his right extremity 
started in his right foot and extended to his ankle and knee.  
A VA neuropsychological examination conducted in October 1994 
includes the veteran's complaints of right leg numbness for 
the prior three years and pain in joints and muscles overall.  
Other October 1994 VA medical records are of record 
associated with a Persian Gulf clinical assessment that 
disclose a diagnosis of peroneal neuropathy.  The examiner 
reported that it was uncertain whether the disorder was 
related to Persian Gulf service.  

A report from VA examination dated in February 1995 reveals 
diminished sensation below the knee in the right lateral leg 
running across the foot into the great and second toes 
dorsally.  All other sensation was intact and range of motion 
of all joints was noted as normal.

VA progress notes from April to May 1995 reveal in pertinent 
part ongoing complaints of chronic right ankle pain and 
numbness; no abnormalities related to the eyes are indicated.  

In VA outpatient records and progress notes extending from 
1995 to 1997, the veteran complained of multiple joint and 
muscle pain, including the right lower extremity.  In a 
medical record dated in August 1995, the examiner noted 
chronic right pain and numbness in the dorsal foot area that 
affected the first and second digits.  In October 1995, the 
examiner noted likely chronic radiculopathy in the right 
lower extremity, onset of symptoms dated in 1992 during 
service in the Persian Gulf.  In a clinical entry dated in 
January 1996, the veteran complained of numbness and tingling 
in the first and second toes of the right foot.  An 
impression rendered in February 1996 revealed no evidence of 
peripheral neuropathy in the right lower extremity.  In a 
July 1996 entry, the examiner noted decreased sensation on 
pinprick of the right lower extremity.  

A report from a private medical eye examination dated in 
January 1997 is of record that discloses the veteran's 
reported history of eye injury due to an explosion in 
service.  On examination, the optometrist reported the 
presence of trace anterior cortical cataract that might be 
related to a flashburn accident.  However, he stated that 
there was no way of determining a direct cause and effect 
relationship.  Otherwise, external eye health was normal.

In a report from VA examination conducted in April 1997, the 
examiner noted that all joints of the upper and lower 
extremities were within normal limits, including the right 
ankle.  Also noted is the veteran's history of his eyes being 
burned while in service.  

In a VA eye examination dated in February 1998, the examiner 
noted the veteran's complaints and rendered an opinion that 
no current residuals of flashburns were identified.  

There are several lay statements of record from the veteran, 
his spouse, and acquaintances attesting to the changes in the 
veteran's health since his period of service in the Persian 
Gulf War, including joint and muscle pain.

Analysis

The issues for resolution in this case are whether the 
veteran is entitled to service connection for an eye disorder 
and for residuals of an injury to the right ankle.  As a 
preliminary matter, in well grounded cases, service 
connection may be granted for disability arising from disease 
or injury incurred in or aggravated by active service in the 
Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999, and hereinafter 
referred to as Court) requires that in order for a claim to 
be well grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498 (1995); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'd sub nom. Epps v. 
Brown, 9 Vet. App. 341 (1996).

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

The Board notes initially that the veteran in this case has 
not presented well grounded claims neither for his claimed 
eye disability nor for residuals of an injury to the right 
ankle.  Each one of these disabilities is addressed 
separately below.

Eye disorder

Essentially, the veteran's failure to establish a well 
grounded claim is due to a lack of current disability and a 
medical nexus relating any post-service disability to 
service.  The Board notes that absent competent evidence to 
show the claimed disability, the veteran's claim for service 
connection fails.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  Further, as stated above, under Caluza, the 
veteran carries the burden to establish a well grounded 
claim; that is, he must provide competent evidence of current 
disability coincident with service.  
Caluza v. Brown, 7 Vet. App. 498, 506.  In a case, such as 
this one, where the veteran does not provide the requisite 
evidence, his claim necessarily fails.  Id.

The Board notes that the clinical findings from the most 
recent eye examination in February 1998 reveal resolved 
flashburns to the eyes.  Thus, there is no competent evidence 
of any residual disability and therefore, no current 
disability exists.  However, the Board acknowledges the 
veteran's assertions that prior to his period of service in 
the Persian Gulf, he had not experienced any problems with 
his eyes and that since the flashburn accident, he has had 
problems with his vision and tear ducts.  Nonetheless, if the 
determinative issue is factual in nature, such as whether a 
particular injury occurred, lay testimony will suffice to 
establish a well grounded claim as long as the other elements 
are satisfied.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the Board does believe that the veteran 
incurred an injury due to a flashburn while in service.  
Furthermore, the veteran has presented evidence to confirm 
such occurrence.

However, as to evidence that requires medical knowledge, such 
as residual disability from an inservice incurrence and 
etiology of the claimed disability, the evidence must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The veteran in this case 
has not presented evidence of such qualifications or skill so 
as to render a medical opinion competent.  Thus, in spite of 
his allegations that his accident in service has caused him 
to experience chronic problems with his eyes, in this 
respect, the veteran has failed to establish a well grounded 
claim.
Nonetheless, the Board does acknowledge a report from a 
private medical eye examination dated in January 1997 in 
which the optometrist reported that a current cataract might 
be related to a flashburn accident.  However, he stated that 
there was no way of determining a direct cause and effect 
relationship.  The veteran must offer competent medical 
evidence sufficient to support a plausible claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim need not be 
conclusive; however, the allegations must be supported by 
credible and competent evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

The Board wishes to point out that no such evidence has been 
submitted.  The optometrist merely stated that such 
relationship "might" exist, but that there was no way of 
substantiating such a relationship.  Therefore, in light of 
the above, and in particular, for failure to establish the 
existence of current disability and a medical nexus between 
any post-service eye disorder and service, the evidence of 
record does not support a well grounded claim, and as such, 
the veteran's service connection claim for an eye disorder 
fails.

Right ankle disability

Similarly, the veteran's claim of entitlement to service 
connection for residuals of an injury to the right ankle also 
fails.  Specifically, in this case, the veteran has not 
presented evidence that any post-service right ankle 
disability relates to his period of service.  Most 
significant in this determination are the objective findings 
from a VA examination conducted in August 1993 in which the 
impression rendered was a healed right ankle due to prior 
traumatic sprain.  The only residual noted at the time of 
examination related to the prior injury in 1991 was 
discomfort.  In fact, upon examination, the examiner noted 
full range of motion, no neurological defects, no tenderness, 
and no signs of instability.  Thus, in this respect, the 
veteran's ankle injury had healed and there was no evidence 
of residual disability.  Therefore, the veteran has failed to 
establish a well grounded claim for lack of medical nexus 
between any post-service right ankle disability and his 
period of service.

The Board does acknowledge the veteran's various complaints 
of chronic joint pain, including pain in the right lower 
extremity.  Nonetheless, although there are medical records 
indicative of treatment for symptoms related to multiple 
joint pain, there is no competent evidence of record to 
suggest that any joint disorder of the right lower extremity 
relates to the veteran's current claim.  The veteran clearly 
has clearly stated in his formal claim that he is entitled to 
service connection for residuals of an injury to his right 
ankle that occurred while running.  Thus, given the lack of 
evidence to support that any pathology associated with the 
right lower extremity relates to the veteran's period of 
service, his service connection claim necessarily fails.  
Moreover, even if the veteran's complaints of multiple muscle 
and joint pain, including the right ankle, were in any way 
related to the veteran's current allegations, objective 
findings from the VA examination in 1997 disclose that all 
joints of the lower extremities were within normal limits.  
Thus, in this respect as well, the veteran fails to establish 
a well grounded claim.

In light of the above bases and analyses, and under the 
above-noted law and regulations pertaining to service 
connection, the Board concludes that the veteran's service 
connection claims fail.  Further, the Board stresses that the 
duty to assist the veteran is triggered upon the submission 
of a well grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  
As the Board concludes that the claim of service connection 
is not well grounded, the duty to assist has not been 
triggered.



ORDER

The veteran's claim of entitlement to service connection for 
eye disorder is denied.

The veteran's claim of entitlement to service connection for 
residuals of injury to the right ankle is denied. 



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

